PER CURIAM:
This claim was submitted to the Court upon a stipulation agreed to by the claimant and the respondent. The stipulation establishes the following facts:
1. Claimant prepared and submitted a proposed contract for the position of Coordinator of the Motorcycle Safety Program to respondent during the month of May 1994.
2. Claimant incurred various expenses in good faith, believing that he would be appointed to the position of Coordinator of the Motorcycle Safety Program. These expenses totaled $7,112.35.
3. Claimant and respondent agreed to settle and compromise this claim for the amount of $3,500.00.
The Court, having reviewed the facts of this claim and having determined that the agreed upon amount of $3,500.00 is both fair and reasonable, is of the opinion that an award should be made to the claimant in accordance with the stipulation. Therefore, the Court makes an award to the claimant in the amount of $3,500.00.
Award of $3,500.00.